DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are rejected in the Instant Application.


Claim Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-5, 8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claim(s) 1, the language is drawn to a computer program which is neither executed by a computer, nor stored on a physical structure. Claim 1 is directed to an apparatus comprising “parts.” It is clear from context that the parts are intended to be software. An apparatus does not inherently invoke any particular structure, so the claim does not necessarily have any physical component. Applicant can fix the issue by including a processor and memory.
Claims not specifically mentioned are rejected by virtue of dependency and because they do not obviate the above-recited deficiencies.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 3-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 claims “items that are set in common.” It is unclear what items are and what is set in common.
Claim 4 claims “a setting of data classification.” It is unclear what the boundaries of the term “data classification” is. Specifically, Spec as published para. 171 states “In the data classification information 773, the data classification (Boolean value for safety control, digit value for safety control, Boolean value for standard control, digit value for standard control, and so on) is set.” It is unclear from the parenthesis whether the data classification is limited to those four groups. It is further unclear what the scope of the term is given the inclusion of the words “and so on.” Open ended Markush groups are indefinite, see MPEP 2173.05(h). 
Claim limitations “step to” “receive a setting of a connection/receive a connection of a variable name/determine a tag name/transmit the connection setting” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 6 is written as a computer-readable storage medium, comprising a program that makes the computer executes “step(s) to” achieve functions. Claim 7 is a method that claims “step(s) to” achieve functionality. The claims are indefinite for failure to definitely disclose an algorithm of sufficient specificity for performing each of the steps indicated. The specification merely discloses that the functions are performed, and does not provide an algorithm for performance. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103


Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ono (US Pub. 2015/0025656).
With respect to Claim 1, Ono teaches a support apparatus that is directed to a control apparatus network-connected to one or a plurality of remote devices, comprising: (para. 1; support device for a programmable logic controller (PLC) which is a controller for controlling operations of a machine or equipment. Fig. 1, paras. 33-37; Support device connects to PLC which is on a network with other PLCs that may be of different “types,” i.e. they use different data structures for storage and processing. Other PLCs are remote devices.)
a first setting reception part, which receives a setting of connection established between the control apparatus and any remote device; (Fig. 6, paras. 105-108; network setting application includes interface for directing which data can be published to which machine, which is a setting of connection. See also Fig. 8, paras. 116-120; PLCs 1 and 2 configure a network accordance with the settings received from the network setting application of the support device.)
a second setting reception part, which receives a setting of a variable name used for reference in a program executed in the control apparatus for each datum exchanged in the connection that is set; (Fig. 6, paras. 96-102; Variable definition interface which receives a variable name, data type, and where the data is located. Fig. 4, paras. 64-70; user uploads program from support device to run on the PLCs. Para. 34-35, 74, 131; PLCs communicate with each other to perform processes)
a generation part, which determines a tag name associated with each datum based on the variable name that is set for each datum, (Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. i.e. Each datum is given a common exchange name on the network so that devices with different internal processing can know they are referring to the same thing when communicating with each other. In an example embodiment, the StrA output of PLC1 is received as the B_input in PLC2 because both devices know to refer to the same data as Tag1 over the network. Examiner asserts that the broadest reasonable interpretation of “determines a tag name” includes the user inputting the name, which is anticipated by Ono. However, to the extent that “determines” implies an automated act, Examiner notes that Spec as published para. 136 states that the tag name may be the same as the variable name, and therefore it would have been obvious to one of ordinary skill, prior to the effective filing date, to have the computer generate the tag name in order to decrease the amount of work a human has to do to allow for interoperability. Automating a manual task is obvious, see MPEP 2144.04.)
and generates a connection setting that contains each tag name that is determined; (Fig. 8, paras. 116-120; support device sets a network for communication between PLC 1 and 2 by providing the tag and connection settings. Examiner asserts that the broadest reasonable interpretation of “generates a connection setting” includes the user inputting the connection, which is anticipated by Ono. However, to the extent that “generates” implies an automated act, it would have been obvious to one of ordinary skill, prior to the effective filing date, to have the computer generate the connection settings in order to decrease the amount of work a human has to do to allow for interoperability. Automating a manual task is obvious, see MPEP 2144.04.)
and a transmission part, which transmits the connection setting that is generated to the control apparatus and the device which are involved in the connection setting. (Fig. 8, paras. 116-120; settings are output to both PLC 1 and PLC 2.)

With respect to Claim 6, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Ono also teaches a non-transitory computer-readable recording medium, comprising a support program that is executed in a computer capable of communicating with a control apparatus network-connected to one or a plurality of remote devices, the support program making the computer execute: (Fig. 3, para. 59; memory and hard disk drive for storing programs.)

With respect to Claim 7, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US Pub. 2015/0025656) in view of Oka (US Pub. 2005/0097233).
With respect to Claim 2, modified Ono teaches the support apparatus according to claim 1, but does not explicitly teach a third setting reception part.
Oka, however, does teach further comprising a third setting reception part which receives a setting of variable names used for reference in the program executed in the control apparatus for input-output data managed by a local device, (Although Examiner asserts that Ono, paras. 2-3 actually disclose this feature, Examiner will cite other art to more clearly detail it. First, see Ono, Fig. 1, para. 36, 48; each PLC may contain multiple input/output units that are connected via a system bus, which is a local device. The IO devices communicate with the PLC. Paras. 2-3; data stored at a predetermined location is given a variable name to refer to it. Then see Oka, Fig.3, paras. 81-83, 93; variable table that associates variables with stored IO data. i.e. the data (“word”) located in position DM100 is the state of Switch 1. Switch 1 is therefore a variable name so that the human can more easily understand that the data being managed at location DM100 is the state of Switch 1.)
wherein the reception of setting by the second setting reception part and the reception of setting by the third setting reception part can be performed in the same screen. (Fig.3, paras. 81-83; variable table that associates variables with stored IO data. See also Ono, Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. Because Oka describes a relationship between local memory address and variable, and Ono describes a relationship between variable and network tag, the combination teaches defining a relationship for local communication and a relationship for remote communication. Simple combination is obvious, see MPEP 2143(I)(A) and further it would have been obvious to one of ordinary skill prior to the effective filing date to combine the interfaces on a single screen so that a single point can be used to define the data communication throughout the entire system.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the apparatus of modified Ono with the setting of a variable used for reference in input-output of a local device in order to allow for more intuitive reference to a memory address.

With respect to Claim 3, modified Ono teaches the support apparatus according to claim 2, and Ono also teaches wherein items that are set are in common between the setting by the second setting reception part and the setting by the third setting reception part. (Examiner construes this limitation as commanding that variable names used by the control device and variable names used by the local device are assigned to a common tag name. Figs. 6-7, paras. 109-113, 118-119, 130; single network alias for the same data that is referenced internally in a different manner by each device. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the network alias technique to the local devices as well to ensure that there is a common name for data throughout the entire network even when a device communicates internally. Further, application of a known technique for the same results and benefits is obvious, see MPEP 2143(I)(C) and (D). It would have been obvious to one of ordinary skill to apply the aliasing technique for local communications to allow for interoperability between the local devices.)

With respect to Claim 4, modified Ono teaches the support apparatus according to claim 3, and Ono also teaches wherein the items that are set include a setting of data classification. (Spec as published para. 171 states that data classifications can be Boolean or digit values. Fig. 6, para. 98-101; data type column that includes BOOL (Boolean, a single bit) and INT (integer, a positive/negative digit value) as well as several other types listed in para. 101.)

With respect to Claim 5, modified Ono teaches the support apparatus according to claim 3, and Ono also teaches wherein the items that are set include a setting of data attribute of the variables. (Spec as published para. 171 states that data attributes can be settings as to whether they are global or local. First see Oka, paras. 81-83, 93; local variable table. Then see Ono, Figs. 6-7, paras. 109-113, 118-119, 130; interface for defining a network alias for a variable. Paras. 106-109; publication attribute that recognizes that only global network variables can be set as publication values. i.e. One can only publish using the globally unique network alias to avoid confusion between global and local namespaces. Determining whether a variable is local or global suggests a data attribute.)

With respect to Claim 8, it is substantially similar to Claim 5 and is rejected in the same manner, the same art and reasoning applying.


Remarks
The undersigned takes over as Examiner of Record of this application following Examiner Kunwar leaving the Office. Because Examiner feels that better prior art could be cited and that other rejections than the 103 previously made are appropriate, Examiner issues this second non-final. Applicant’s arguments at Remarks, 10/7/2020, pgs. 2-5 are all moot in view of the new art cited, and all claims are rejected as detailed above.
Examiner makes no judicial exception 101 rejection to the instant claims because the instant claims meet the Office’s test of a practical application, as they allow for interoperability between machines. This situation is controlled by Example 42, Claim 1 of the January 2019 PEG, which found that receiving data in a non-standardized format and converting it into a standardized format constitutes a practical application. Prong 2A analysis under the Office does not consider whether the claim elements are well-understood, routine or conventional. Consequently, the fact that this Applicant’s own prior work describes the standardization by the conventional name of “network aliasing” is irrelevant under the Office’s analysis.
Examiner has the secondary function of helping the Applicant find patentable, which inherently requires eligible, subject matter. Examiner notes for the record that Examiner does not believe this to be a practical application under the Federal Circuit’s practical application test. automatically generated (Spec as published para. 30) rather than human generated. The claim does not nominate a particular method of generating a tag name, and the specification states that the generation can simply “the same as the internal variables (each variable name) set by the user.” (Spec, para. 136). While automating the tag name generation is certainly obvious over manually generating the tag (See MPEP 2144.04 – Automating a manual activity is not sufficient to distinguish over the prior art), Examiner asserts that because the claim simply commands assigning identifying information (or, in one embodiment, simply copying the name) to a variable the act is not only obvious but ineligible. See Electric Power Group v. Alstom, 830 F.3d 1350 (“Information as such is an intangible. Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information) as within the realm of abstract ideas.”). The fact that the output of this ineligible act is then put into a previously known and conventional technique for allowing for interoperability for computers seems to Examiner to be exalting form over substance, as that technique was previously known to the art. “The concept of patentable subject matter under 101 is not like a nose of wax which may be turned and twisted in any direction.” (Alice v. CLS Bank) In other words, Examiner believes that it is improper to ignore the conventionality of the known network aliasing technique, that there is no practical application here, and that the claim ought to be ineligible as being directed to an abstract idea without significantly more. Examiner would highly suggest some other feature be put into the claims merely from an eligibility standpoint.
The above being disclosed for Applicant’s benefit and the record, Examiner’s primary 
Examiner rejects the independent claims in view of Ono. Examiner asserts that the broadest reasonable interpretation of the generating step does not require automation and therefore Ono anticipates, but to the extent that it does require automation Ono discloses a user manually configuring the system which demonstrates that one of skill was enabled to do the act and one of skill was motivated to automate it. Therefore Ono renders the independent claims obvious on its own. Examiner alternatively rejects under both 102 and 103. To the extent that Applicant has particular rules that define a particular manner of automation, those rules are not claimed limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NICHOLAS P CELANI/Examiner, Art Unit 2449